Case 8:21-cv-00185-SDM-SPF Document1 Filed 01/25/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
BROOKE ROSENBERG Case No.

Plaintiff,

PRINCIPAL LIFE INSURANCE COMPANY,
A Foreign Corporation,
Defendant.
COMPLAINT

The Plaintiff, Brooke Rosenberg, by and through undersigned counsel, files this
Complaint against PRINCIPAL LIFE INSURANCE COMPANY (“PRINCIPAL”) and
alleges:

GENERAL ALLEGATIONS

1, This is an action under the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001, et seq., specifically § 1132 (a)(1)(b).

2. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

3. Venue 1s proper in the United States District Court for the Middle District of
Florida, where the breach of the employee benefits contract between the parties took place.

4. Defendant PRINCIPAL is a forcign corporation engaged in the business

of insurance in Hilisborough County, Florida.
Case 8:21-cv-00185-SDM-SPF Document1 Filed 01/25/21 Page 2 of 7 PagelID 2

5. At all times material hereto, the Plaintiff was covered by long-term
disability and life insurance policies underwritten and administered by PRINCIPAL
through an “employee welfare benefit plan” as defined by ERISA, 29 U.S.C. § 1002(1)
sponsored by her employer providing Long-Term Disability (LTD) msurance and and Life
Coverage During Disability (LCDD) benefits and other valuable benefits. Copies of the
long term disability insurance policy and life insurance policies are attached hereto as
Composite Exhibit “A.”

6. PRINCIPAL was a claims “fiduciary” within the meaning of 29 U.S.C, § 1104
of the employee benefit plan established by Plaintiff's employer at all times material to this
action and may be sued under ERISA as an entity pursuant to 29 U.S.C. § 1132(d)(1).

7. Defendant PRINCIPAL makes the final decision to deny claims under the
policies providing benefits to Plaintiff and bore the ultimate responsibility for paying said
benefits, creating an inherent conflict of interest between PRINCIPAL’s duties to the
plaintiff as an ERISA fiduciary and its duties to its shareholders under federal law.

8. Defendant PRINCIPAL has a substantial conflict of interest and its decision
to deny the benefits at isstic was materially influenced by its conflict of interest.

9. Defendant PRINCIPAL has failed to apply the provisions of the policies
consistently with respect to similarly situated claimants.

10. Defendant's notice of denial letters and plan documents failed to comply
Case 8:21-cv-00185-SDM-SPF Document1 Filed 01/25/21 Page 3 of 7 PagelID 3

with 29 CFR § 2560.503-1(f) as well as the “full and fair review” provisions of ERISA.

11. Defendant PRINCIPAL has failed to comply with its own internal rules,
guidelines, protocols, and/or other similar criteria relied upon in making the adverse
determination referenced herein, failing to provide a copy of same to Plaintiff and failing
to state that same will be provided upon request in its denial of Plaintiff's appeal as
required by 29 CFR § 2560.503-1()).

12. Defendant has failed to comply with the provisions of 29 CFR § 2560.503-1(b),
29 CFR § 2560.503-1(f}, 29 CFR § 2560.503-1(g), 29 CFR § 2560.503-1(h), and 29 CFR
§ 2560.503-1(]) in its administration of Plaintiff's claim.

13.‘ Plaintiff has exhausted administrative remedies before filing this action or the
requirement that administrative remedies be exhausted before this action is fled has been
otherwise satisfied, waived, excused, estopped, tolled, rendered moot, rendered a vain act,
or otherwise rendered unnecessary under the statutes, administrative regulations
promulgated by the Secretary of Labor, and/or common law regulating the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq..

14. A copy of this Complaint is contemporaneously filed with the Secretary of
Labor.

COUNT ONE
Action to Clarify Right to Plan Benefits
Pursuant to 29 U.S.C. § 1132 (a)(1)(B)
Against PRINCIPAL
Case 8:21-cv-00185-SDM-SPF Document1 Filed 01/25/21 Page 4 of 7 PagelD 4

15.‘ Plaintiff realleges and reavers paragraphs 1 through 14 of this Complaint,
incorporating the same by reference as if specifically reinstated herein.

16. Plaintiff was and is “disabled,” as the term was defined in the long-term
disability insurance policy funded and administered by PRINCIPAL at all times material
hereto.

17. Defendant has failed and refused to pay the Plaintiff sums due pursuant to
the long-term disability insurance policy funded and administered by PRINCIPAL, at all
times material hereto.

18. Defendant has subjected Plaintiff to an unreasonable claims process pursuant
to 29 CFR § 2560.503-1 and has denied benefits under the long-term disability policy.

19. Plaintiff is accordingly entitled to present evidence of disability under
the de novo standard to this Honorable Court.

20. ‘Plaintiff is entitled to attorneys’ fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, Plaintiff Brooke Rosenberg prays for relief from Defendant
PRINCIPAL LIFE INSURANCE COMPANY for benefits due pursuant to the long-term
disability insurance policy funded and administered by Defendant PRINCIPAL LIFE
INSURANCE COMPANY pursuant to 29 U.S.C. § 1132(1)(4)(B), plus interest, costs,
attorney’ fees pursuant to 29 U.S.C. § 1132 (g), and such other relief as the Court may deem

appropriate.
Case 8:21-cv-00185-SDM-SPF Document1 Filed 01/25/21 Page 5of 7 PagelD 5

COUNT TWO
Action to Clarify Right to Plan Benefits
Pursuant to 29 U.S.C. § 1132 (a){1)(B)
Against PRINCIPAL

21.‘ Plaintiff realleges and reavers paragraphs 1 through 14 of this Complaint,
incorporating the same by reference as if specifically restated therein.

22. Plaintiff is entitled to long-term disability benefits pursuant to the long- term
disability insurance policy which is the subject of this action.

23. Defendant PRINCIPAL has denied that Plaintiff is entitled to long-term
disability insurance benefits.

24. Section § 1132(a)(1)(B) specifically authorizes an action to clarify a plaintiff's
rights to benefits subject to insurance policies governed by ERISA like the long-term
disability policy in this action.

25. Defendant PRINCIPAL has subjected Plaintiff to an unreasonable claims
process pursuant to 29 CFR § 2560.503-1,

26. Plaintiff is entitled to a declaration that her long-term disability
insurance benefits are payable under the long-term disability insurance policy in this action
and is entitled to present evidence of disability to this effect under the de novo standard.

27. Plaintiff is entitled to attorney’s fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, the Plaintiff Brooke Rosenberg prays for a declaration that she is

entitled to reinstatement of benefits pursuant to the long-term disability insurance policy
Case 8:21-cv-00185-SDM-SPF Document1 Filed 01/25/21 Page 6 of 7 PageID 6

funded and administered by PRINCIPAL LIFE INSURANCE COMPANY, along with any
ancillary benefits to which she may be entitled as a result of a declaration of her right to
same, pursuant to § 1132 (a}(1)(B) plus interest, costs, attorney’s fees as authorized by 29
U.S.C. § 1132(g), and such other relief as the Court may deem appropriate.
COUNT THREE
Action to Clarify Right to Plan Benefits
Pursuant to 29 U.S.C. § 1132 (a){1)(B)
Against PRINCIPAL

28. Plaintiff realleges and reavers paragraphs ] through 14 of this Complaint,
incorporating the same by reference as if specifically restated therein.

29. ‘Plaintiff is entitled to Life Coverage During Disability (LCDD) benefits
pursuant to the insurance policy finded and administered by PRINCIPAL.

30. Defendant PRINCIPAL has denied that Plaintiff is entitled to
LCDDP benefits pursuant to the life insurance policy funded and administered by
PRINCIPAL

31. Section § 1132(a}(1)(B) specifically authorizes an action to clarify a plaintiff's
rights to benefits subject to insurance policies governed by ERISA like the life insurance
policy in this action.

32. Defendant PRINCIPAL has subjected Plaintiff to an unreasonable claims
process pursuant to 29 CFR § 2560.503-1.

33, Plaintiff is entitled to a declaration that her LCDD benefits are payable

6
Case 8:21-cv-00185-SDM-SPF Document1 Filed 01/25/21 Page 7 of 7 PagelD 7

pursuant to the life insurance policy underwritten and administered by Principal and is
entitled to present evidence of disability to this effect under the de novo standard.

34. ‘Plaintiff is entitled to attorney’s fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, the Plaintiff Brooke Rosenberg prays for a declaration that she is
entitled to reinstatement of benefits pursuant to the Life Coverage During Disability
(LCDD) provision of the Life Insurance policy funded and administered by PRINCIPAL
LIFE INSURANCE COMPANY, along with any ancillary benefits to which she may be
entitled as a result of a declaration of her right to same, pursuant to § 1132 (a)(1}(B) plus
interest, costs, attorney’s fees as authorized by 29 U.S.C. § 1132(g), and such other relief

as the Court may deem appropriate.

Respectfully Submit /

Wika

f
William 5. Coffmaf,} r. Esquire
Florida Bar No. 0188158
COFFMAN LAW
15436 N. Florida Avenue, Suite 103
Tampa, Florida 33613
(813) 935-7030
(813) 935-7277 fax
crisa@bencfitsdenied.com
Trial Counsel for Plaintiff

 

 
